            Case 5:20-cv-01136-R Document 19 Filed 08/02/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

AMY GUSTAFSON,                                 )
                                               )
                      Plaintiff,               )
                                               )
               v.                              )   Case No. CIV-20-1136-R
                                               )
                                               )
ALLSTATE VEHICLE AND PROPERTY                  )
INSURANCE COMPANY,                             )
an Illinois Corporation                        )
                                               )
                      Defendant.               )



                PLAINTIFF’S FINAL WITNESS AND EXHIBIT LIST



      COMES NOW Plaintiff Amy Gustafson and pursuant to the Court’s Scheduling

Order [Doc. 16], submits the following Final Witness and Exhibit List in the above

matter.

A. WITNESSES WHO WILL BE CALLED TO TESTIFY

 No. WITNESS                                        EXPECTED TESTIMONY
 1.  Amy Gustafson                                  Deposed.
     c/o Jacob L. Rowe
     Fulmer Sill PLLC
     1101 N. Broadway Ave., Suite 102
     Oklahoma City, OK 73103

 2.       Ian Rupert                                Information related to the loss
          c/o Ian’s Enterprise                      at issue and interactions with
          9450 S.W. Gemini Drive, #39525            Defendant Allstate Vehicle and
          Beaverton, OR 97008                       Property Ins. Co. related to the
                                                    same.
 3.       Brooke Morris                             Knowledge and information

                                           1
        Case 5:20-cv-01136-R Document 19 Filed 08/02/21 Page 2 of 8




      c/o Ron Walker                           regarding Plaintiff’s insurance
      Jerry Noblin, Jr.                        claim, agreement with Allstate,
      TOMLINSON & McKINSTRY, PC                and any other facts or
      Two Leadership Square, Suite 450         circumstances relevant to this
      Oklahoma City, OK 73102                  matter.

 4.   Roshebra Dotry                           Knowledge and information
      c/o Ron Walker                           regarding Plaintiff’s insurance
      Jerry Noblin, Jr.                        claim, agreement with Allstate,
      TOMLINSON & McKINSTRY, PC                and any other facts or
      Two Leadership Square, Suite 450         circumstances relevant to this
      Oklahoma City, OK 73102                  matter.

 5.   Travis Clayborn                          Knowledge and information
      c/o Ron Walker                           regarding Plaintiff’s insurance
      Jerry Noblin, Jr.                        claim, agreement with Allstate,
      TOMLINSON & McKINSTRY, PC                and any other facts or
      Two Leadership Square, Suite 450         circumstances relevant to this
      Oklahoma City, OK 73102                  matter.



B. WITNESSES WHO MAY BE CALLED IF THE NEED ARISES

 6.   Sara Williams                             Knowledge and information
      c/o Ron Walker                            regarding Plaintiff’s insurance
      Jerry Noblin, Jr.                         claim, agreement with Allstate,
      TOMLINSON & McKINSTRY, PC                 and any other facts or
      Two Leadership Square, Suite 450          circumstances relevant to this
      Oklahoma City, OK 73102                   matter.

 7.   Andrea Heitke                             Knowledge and information
      c/o Ron Walker                            regarding Plaintiff’s insurance
      Jerry Noblin, Jr.                         claim, agreement with Allstate,
      TOMLINSON & McKINSTRY, PC                 and any other facts or
      Two Leadership Square, Suite 450          circumstances relevant to this
      Oklahoma City, OK 73102                   matter.

 8.   Brittney Triplett                         Knowledge and information
      c/o Ron Walker                            regarding Plaintiff’s insurance
      Jerry Noblin, Jr.                         claim, agreement with Allstate,
      TOMLINSON & McKINSTRY, PC                 and any other facts or
      Two Leadership Square, Suite 450          circumstances relevant to this
                                         2
        Case 5:20-cv-01136-R Document 19 Filed 08/02/21 Page 3 of 8




      Oklahoma City, OK 73102                           matter.

9.    Roshebra Dotrey                                   Knowledge and information
      c/o Ron Walker                                    regarding Plaintiff’s insurance
      Jerry Noblin, Jr.                                 claim, agreement with Allstate,
      TOMLINSON & McKINSTRY, PC                         and any other facts or
      Two Leadership Square, Suite 450                  circumstances relevant to this
      Oklahoma City, OK 73102                           matter

10.   Belinda Kervin                                    Knowledge and information
      c/o Ron Walker                                    regarding Plaintiff’s insurance
      Jerry Noblin, Jr.                                 claim, agreement with Allstate,
      TOMLINSON & McKINSTRY, PC                         and any other facts or
      Two Leadership Square, Suite 450                  circumstances relevant to this
      Oklahoma City, OK 73102                           matter

11.   Wayne Gustafson (Plaintiff’s Father)              Knowledge and information
      11413 E 100 Street N                              regarding bad faith damages
      Owasso, OK 74055                                  and stress related to Plaintiff’s
      (918) 810-4959                                    roof and any other facts or
                                                        circumstances relevant to this
                                                        matter
12.   DeAnn Gustafson (Plaintiff’s Mother)              Knowledge and information
      11413 E 100 Street N                              regarding bad faith damages
      Owasso, OK 74055                                  and stress related to Plaintiff’s
      (918) 408-5885                                    roof and any other facts or
                                                        circumstances relevant to this
                                                        matter
13.   Greg Gustafson (Plaintiff’s brother)              Knowledge and information
      17719 Meadow Grove Ln                             regarding bad faith damages
      Dallas, TX 75287                                  and stress related to Plaintiff’s
      (918) 361-6583                                    roof and any other facts or
                                                        circumstances relevant to this
                                                        matter
14.   Nick Mitchell                                     Knowledge and information
      5016 N. Woodward Ave                              regarding bad faith damages
      Oklahoma City, OK 73112                           and referral to Ian Rupert and
      (405) 519-4192                                    any other facts or
                                                        circumstances relevant to this
                                                        matter
      Any and all witnesses necessary to identify and   Identification and
      authenticate any and all exhibits/documents       authentication of documents.
      utilized in this case.
                                             3
          Case 5:20-cv-01136-R Document 19 Filed 08/02/21 Page 4 of 8




        Any person, employee, agent or otherwise of
        Allstate who spoke with Plaintiff concerning
        the claim

        Any person noticed for a deposition.

        Any person designated by a party in response to
        a Rule 30b6 deposition notice.

        Any person any non-party may designate in
        response to a deposition subpoena.

        Any witness identified by Defendants and not
        objected to by Plaintiffs.

        Any expert witness designated by Defendants
        and not objected to by Plaintiffs.

        Any witness identified through ongoing
        discovery and not objected to by Plaintiffs.

        All witnesses deposed in this case not objected
        to by Plaintiffs.

        Any additional witness with relevant testimony
        discovered as discovery process continues


Plaintiff reserves the right to supplement this list of witnesses as discovery continues.

A. EXHIBITS TO BE USED

 No. Description                                            Bates No.
  1. Allstate Policy                                        A 000187-241; 000401-454

   2.   Claim Notes                                         A 000001-38

   3.   Claim File                                          A 000044-400

   4.   First Notice of Loss Snapshot                       A 000039-43



                                               4
         Case 5:20-cv-01136-R Document 19 Filed 08/02/21 Page 5 of 8




  5.   Photographs of Plaintiff’s Home                    A 000242-249

  6.   National Catastrophe Team Estimate                 A 000250-332

  7.   Ian’s Enterprise inspection report and estimate    A 000060-139; Gustafson
       to Allstate dated Oct. 12, 2019                    00014-96

  8.   Field Roof Claim Assessment Form – Hail            A 000455-457
       Damage

  9.   Allstate Insurance Co. Claims Operations           A 000458-637
       Manual

 10. Allstate Underwriting File                           A 000638-745


B. EXHIBITS THAT MAY BE USED IF THE NEED ARISES


 11. Email communication between Ian Rupert and           Gustafson 00097-99; 101-
     Allstate claims                                      105; 351-352

 12. Ian’s Enterprise LLC Claim File                      Gustafson 000356-363;
                                                          IAN 1-611
 13. Ian Rupert text communications with Plaintiff        Gustafson 000365-399

       All documents Plaintiff has requested but
       Defendant has not yet produced.
       All documents produced by Plaintiff and not
       objected to by Defendant

       All documents produced by Defendant and not
       objected to by Plaintiff

       All documents or demonstrative exhibits relied
       upon by expert witnesses.

       Defendant’s exhibits not objected to by
       Plaintiff.
       All exhibits used in depositions not objected to
       by Plaintiff


                                            5
          Case 5:20-cv-01136-R Document 19 Filed 08/02/21 Page 6 of 8




        Charts or enlargements of any party’s exhibits
        not objected to by Plaintiff

        Demonstrative exhibits (including computer
        generated demonstratives).

        Any documents received by any party in
        response to a subpoena not already identified
        and not objected to by Plaintiff

        Any documents produced by or received from
        any party pursuant to ongoing discovery


Plaintiff reserves the right to supplement this list of exhibits as discovery continues.

                                           Respectfully submitted,

                                           /s/ Jacob L. Rowe
                                           SIMONE FULMER GAUS, OBA #17037
                                           HARRISON C. LUJAN, OBA #30154
                                           JACOB L. ROWE, OBA #21797
                                           ANDREW R. RUST, OBA #30422
                                           FULMER SILL, PLLC
                                           1101 N. Broadway Ave., Suite 102
                                           Oklahoma City, OK 73103
                                           Phone: 405-510-0077
                                           Fax: 800-978-1345
                                           Email: sfulmer@fulmersill.com
                                                  hlujan@fulmersill.com
                                                  jrowe@fulmersill.com
                                                  arust@fulmersill.com

                                           and

                                           Jim Buxton, OBA #
                                           Buxton Law Group
                                           1923 N. Classen Blvd.
                                           Oklahoma City, OK 73106
                                           jim@buxtonlawgroup.com


                                           ATTORNEYS FOR PLAINTIFF

                                              6
Case 5:20-cv-01136-R Document 19 Filed 08/02/21 Page 7 of 8




                            7
          Case 5:20-cv-01136-R Document 19 Filed 08/02/21 Page 8 of 8




                             CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of August, 2021, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing. Based on
the records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing
to the following ECF registrants:

Ronald L. Walker
Jerry D. Noblin, Jr.
TOMLINSON McKINSTRY P.C.
Two Leadership Square, Suite 450
211 N. Robinson Ave.
Oklahoma City, OK 73102
ronw@tmoklaw.com
jerryn@tmoklaw.com



                                          /s/ Jacob L. Rowe




                                             8
